      Case 1:18-cr-00014-JSR Document 373 Filed 06/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA                :
                                         :
                                         :             18-cr-14 (JSR)
                -against-                :
                                         :                  ORDER
 FRANK GIOVINCO,                         :
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

JED S. RAKOFF, U.S.D.J.,

     It is hereby ORDERED that the sentencing of Frank Giovinco,

scheduled for Monday, June 22, 2020 at 4:00 pm will now proceed

via Skype for Business. To access the conference, paste the

following link into your browser:

https://meet.lync.com/fedcourts-nysd/laura_portuondo/CWSHJTJT .

     To use this link, you may need to download software to use

Skype’s videoconferencing features.1 Participants are directed to

test their videoconference setup in advance of the conference --

including their ability to access the link above. Users who do

not have an Office 365 account may use the “Join as Guest”

option. When you successfully access the link, you will be

placed in a “virtual lobby” until the conference begins.

Participants should also ensure that their webcam, microphone,


1
  See Microsoft, Install Skype for Business (last visited Apr.
29, 2020), https://support.office.com/en-us/article/install-
skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.

                                    1
         Case 1:18-cr-00014-JSR Document 373 Filed 06/17/20 Page 2 of 2



and headset or speakers are all properly configured to work with

Skype for Business. For further instructions concerning Skype

for Business and general guidelines for participation in video

and teleconferencing, visit https://nysd.uscourts.gov/covid-19-

coronavirus.

     If you intend to join the conference from an Apple device,

you should ensure that you are running a version of Skype for

Business that was published on or after April 28, 2020.2 Users

running earlier versions have encountered an issue in which

Skype for Business does not receive any inputs from the

computer’s microphone, and they cannot be heard by other

participants.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Skype for

Business, may access the conference audio using the following

credentials:

     Call-in number: 917-933-2166

     Conference ID: 884981687

     SO ORDERED.

Dated:       New York, NY

             June 17, 2020



2
  See, e.g., Microsoft, Skype for Business on Mac (last visited
May 5, 2020), https://www.microsoft.com/en-us/download/
details.aspx?id=54108.


                                       2
